FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. 420 Lexington Avenue, Suite 1718 New York, NY 10170 July 14, 2014 CORRESP - VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Form S-3 Registration Statement SEC File No. 333-195659 Acceleration Request Ladies and Gentlemen: The undersigned issuer hereby requests acceleration of its Form S-3 registration statement (SEC File No. 333-195659) to July 16, 2014 at 2:00 PM, or as soon thereafter as is practicable. FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. By:/s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. President and Chief Operating Officer
